                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


JUDY FULKERSON,                              )   CASE NO. 1:19-cv-01180
                                             )
       Plaintiff,                            )
                                             )
               v.                            )   MAGISTRATE JUDGE DAVID A. RUIZ
                                             )
UNUM LIFE INS. CO. of AMERICA,               )
                                             )   MEMORANDUM OPINION AND ORDER
       Defendant.                            )
                                             )


                                     I. Procedural History

     On May 22, 2019, Plaintiff Judy Fulkerson (“Plaintiff”) filed a complaint against Defendant

Unum Life Insurance Company of America (hereafter “Defendant” or “Unum”). (R. 1). After

receiving leave from the court, Plaintiff filed an Amended Complaint on August 26, 2019. (R.

14). Plaintiff’s claim arises under the Employee Retirement Income Security Act of 1974

(“ERISA”) and 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1391(b). (R. 14, PageID# 89).

Specifically, Plaintiff alleges that her son, Daniel Tymoc, had life insurance coverage issued by

Unum that also included accidental death and dismemberment (“AD&D”) coverage. Id. at

PageID# 88. On or about July 7, 2017, Mr. Tymoc sustained fatal injuries while driving an

automobile. Id. at PageID# 89. It is alleged that Plaintiff’s claim for AD&D benefits under the

policy was wrongfully denied by Unum both initially as well as after a number of appeals. Id. at
PageID# 92-95.

      On July 30, 2019, the parties consented to the jurisdiction of the undersigned Magistrate

Judge. (R. 9). On October 1, 2019, the parties jointly moved the court to allow briefing on the

issue of whether the “de novo” or “arbitrary and capricious” standard of review applies in this

case. (R. 19). The court granted the motion, and the parties filed their respective briefs on the

issue. (R. 21 & 22). Defendant also filed a reply brief. (R. 23). This matter is now ripe for the

court’s consideration.

                                       II. Law and Analysis

A.   Legal Standard

     A challenge to a denial of benefits under ERISA “is to be reviewed under a de novo

standard unless the benefit plan gives the administrator or fiduciary discretionary authority to

determine eligibility for benefits or to construe the terms of the plan.” Firestone Tire & Rubber

Co. v. Bruch, 489 U.S. 101, 115 (1989) (emphasis added). Therefore, it is clear that the default

standard of review is de novo, unless the insurer can show the plan expressly confers

discretionary authority upon it. A denial of benefits is only reviewed under the arbitrary and

capricious standard “[i]f the administrator or fiduciary can show it has such discretionary

authority.” Frazier v. Life Ins. Co. of N. Am., 725 F.3d 560, 566 (6th Cir. 2013).

     “The general principles of contract law dictate that we interpret the Plan’s provisions

according to their plain meaning, in an ordinary and popular sense,” and this approach applies to

the interpretation of ERISA contract provisions. Perez v. Aetna Life Ins. Co., 150 F.3d 550, 556

(6th Cir. 1998). Further, a grant of “discretionary authority” does not hinge on the invocation of

the word “discretion” or any other “magic word.” Id. (citing Johnson v. Eaton Corp., 970 F.2d

1569, 1572 n. 2 (6th Cir. 1992)) (quoting Block v. Pitney Bowes, Inc., 952 F.2d 1450, 1453 (D.C.


                                                  2
Cir. 1992) (“Rather, the Supreme Court directed lower courts to focus on the breadth of the

administrators' power—their ‘authority to determine eligibility for benefits or to construe the

terms of the plan.’”). Nevertheless, the Sixth Circuit has observed that “[w]hile ‘magic words’

are unnecessary to vest discretion in the plan administrator and trigger the arbitrary and

capricious standard of review, this circuit has consistently required that a plan contain ‘a clear

grant of discretion [to the administrator] to determine benefits or interpret the plan.’” Perez, 150

F.3d at 555 (quoting Wulf v. Quantum Chem. Corp., 26 F.3d 1368, 1373 (6th Cir. 1994)).

     The Sixth Court of Appeals “has found ‘satisfactory proof,’ and similar phrases, [are]

sufficiently clear to grant discretion to administrators and fiduciaries.” Frazier, 725 F.3d at 567.

Nevertheless, “[t]he requirement that the insured submit written proof of loss, without more,

does not contain ‘a clear grant of discretion [to Provident] to determine benefits or interpret the

plan.’” Hoover v. Provident Life & Acc. Ins. Co., 290 F.3d 801, 808 (6th Cir. 2002) (citing Perez,

150 F.3d at 557 (citations omitted)). The Hoover court held the de novo standard applies where

the policy neither expressly states that the administrator has discretion over the determination of

benefits, nor contains language requiring “satisfactory” proof. Id.; accord Kaye v. Unum Grp./

Provident Life & Acc., No. 09-14873, 2012 WL 124845, at *5 (E.D. Mich. Jan. 17, 2012).

B.   Policy Language

     The parties do not dispute that the following policy language governs Plaintiff’s AD&D

claim:

         WHAT INFORMATION IS NEEDED AS PROOF OF CLAIM?

         If claim is based on death or other covered loss, proof of claim for death or
         covered loss, provided at your or your authorized representative’s expense, must
         show:

         - the cause of death or covered loss;


                                                  3
       - the extent of the covered loss;
       - the date of covered loss; and
       - the name and address of any hospital or institution where treatment was
          received, including all attending physicians.

       Also, in case of death, a certified copy of the death certificate must be given to us.

       In some cases, you will be required to give Unum authorization to obtain
       additional medical and non-medical information as part of your proof of claim.
       Unum will deny your claim if the appropriate information is not submitted.

(R. 18-5, PageID# 960) (emphasis in original).1

C.   Application

     Defendant argues that the last sentence—“Unum will deny your claim if the appropriate

information is not submitted”—is a clear grant of discretion and akin to the “due proof” and

“satisfactory” evidence found sufficient by other court decisions to convey discretionary

authority. (R. 21 & 23). Indeed, the Sixth Circuit has found policy language sufficient to confer

discretion even if the policy language does not expressly state that the administrator has

discretion over the determination of benefits:

       Numerous federal courts, including our own, have held that language similar to
       that contained in the Plan clearly grants discretion to the plan administrator.
       Yeager, 88 F.3d at 380–81 (claimant must submit “satisfactory proof of Total
       Disability to us”); Miller v. Metropolitan Life Ins. Co., 925 F.2d 979, 983 (6th Cir.
       1991) (disability determined “on the basis of medical evidence satisfactory to the
       Insurance Company”); Snow v. Standard Ins. Co., 87 F.3d 327, 330 (9th Cir.
       1996) (company must be presented with what it considers to be satisfactory proof
       of the claimed loss); Patterson v. Caterpillar, Inc., 70 F.3d 503, 505 (7th Cir.
       1995) (“benefits will be payable only upon receipt by the Insurance Carrier or
       Company of ... due proof ... of such disability”); Donato v. Metropolitan Life Ins.
       Co., 19 F.3d 375, 379 (7th Cir. 1994) (“[a]ll proof must be satisfactory to us”);
       Bali v. Blue Cross & Blue Shield Ass’n, 873 F.2d 1043, 1047 (7th Cir. 1989)
       (disability “determined on the basis of medical evidence satisfactory to the

1
 Defendant included only a single sentence of this particular provision in its brief—“Unum will
deny your claim if the appropriate information is not submitted.” (R. 21, PageID# 1014). The
court cites the entire policy provision as the context within which the sentence appears is
important.


                                                  4
       Committee”); Caldwell v. Life Ins. Co. of North America, 959 F. Supp. 1361,
       1365 (D. Kan. 1997) (benefits paid upon receipt of “due proof” that employee is
       disabled); Miller v. Auto–Alliance Int'l, Inc., 953 F. Supp. 172, 175 (E.D. Mich.
       1997) (benefits paid “when [insurer] receive[s] notice and satisfactory proof of
       loss”) (citing Miller and Yeager, supra); Bollenbacher v. Helena Chem. Co., 926
       F. Supp. 781, 786 (N.D. Ind. 1996) (benefits paid “[w]hen the Company receives
       proof that the individual is disabled”); Scarinci v. Ciccia, 880 F. Supp. 359, 361
       (E.D. Pa. 1995) (to qualify for benefits, employee must “furnish certification
       satisfactory to the Company of disability”)

Perez, 150 F.3d at 556.

     Nevertheless, Defendant’s position that the language in the policy before this court is

similar to other policies that required “satisfactory” evidence and, therefore, conveyed discretion

to the plan administrator, is not well taken. Because contract law dictates that the court interpret

the Plan’s provisions according to their plain meaning “in an ordinary and popular sense,” the

court declines to engage in the dictionary battle over the term “appropriate” as set forth in the

parties’ briefs. The Hoover decision held the de novo standard applies where the policy neither

expressly states that the administrator has discretion over the determination of benefits nor

contains language requiring “satisfactory” proof. The term “satisfactory” contains a subjective

element and hence clearly connotes a degree of discretion. The language in the policy before this

court does not and is ambiguous at best. Read in context, a reasonable interpretation is that it

merely requires an insured making an AD&D coverage claim to submit the identified

information and, “in some cases” provide Defendant with authorization so it can “obtain

additional medical and non-medical information.” (R. 18-5, PageID# 960). Thus, the plain

meaning of the policy language can be construed as allowing Defendant to only deny a “claim if

the appropriate information (i.e. the “information … needed as proof of claim”) is not

submitted.” Id. While this is not the only plausible interpretation of the language, the default de

novo standard applies unless the benefit plan gives Defendant discretionary authority. The policy


                                                  5
does not do so here.2

     2. Other Policy Terms

     Defendant also attempts to combine language, again without context, found elsewhere in

the policy, but it is not persuasive. (R. 21, PageID# 1014). Defendant argued that policy

language regarding “full and fair review” of appeals or identification of the “Plan provisions on

which the denial is based” gave it discretionary authority to determine benefits or interpret the

plan, but its reply brief appears to abandon the argument. (R. 23). In any event, those arguments

are unpersuasive. As Plaintiff has pointed out, those policy provisions merely repeat nearly

verbatim Defendant’s statutory obligations under ERISA. (R. 22, PageID# 1046-1047). Indeed,

ERISA requires that a denial must set forth “[t]he specific reason or reasons for the adverse

determination;” which should make “[r]eference the specific plan provisions on which the

determination is based.” 29 C.F.R. § 2560.503-1(g)(i)-(ii). In the same vein, ERISA requires that

reviews of adverse determinations must provide “a full and fair review.” 29 C.F.R. § 2560.503-

1(h)(1) & (2). Thus, inclusion of language setting forth Defendant’s duties as required by ERISA

is not pertinent to the issue of which standard of review applies.

     Defendant also points to the appeal provisions of the policy that state Defendant “may

require additional documents as it deems necessary or desirable in making such a review” and

also mentions that, under the policy, Defendant had the ability to make changes to the Summary

of Benefits. (R. 23, PageID# 1062, citing R. 18-5, PageID# 967, 995-997). Plaintiff counters


2
   In a decision decided nearly seventeen-years ago, Defendant Unum clearly drafted a policy
where there was no ambiguity as to whether discretion had been conferred, and utilized the
following policy language: “When making a benefits determination under the policy, UNUM has
discretionary authority to determine your eligibility for benefits and to interpret the terms and
provisions of the policy.” Allison v. UNUM Life Ins. Co. of Am., No. 01-CV-207(P)(M), 2003
WL 25720980, at *1 (N.D. Okla. Feb. 24, 2003), aff'd, 381 F.3d 1015 (10th Cir. 2004).


                                                 6
Defendant’s reliance on the “additional documents” language, and argues that it simply allows

Defendant to obtain additional information during an appeal and provides nothing about whether

Defendant has discretion in actually deciding the claim or interpreting the terms of the policy or

plan. (R. 22, PageID# 1047). Further, Plaintiff contends Defendant’s ability to approve changes

to the Summary of Benefits does not speak to the issue of whether Defendant has discretion with

respect to benefits decisions or policy interpretation. Id. Defendant has not cited to any authority

suggesting that its ability to request additional documentation during an appeal of an initially

adverse decision or the ability to modify the Summary of Benefits has any bearing on the issue at

hand. Defendant’s argument with respect to these other policy provisions is unpersuasive.

D. Discovery

     Plaintiff’s brief asserts that if the de novo standard of review applies, “then Plaintiff agrees

that the discovery she seeks is unnecessary.” (R. 22, PageID# 1048). As the court has decided

that the de novo standard applies, the court declines to address the discovery-related arguments

in the parties’ briefs as those issues are moot. In the event any discovery dispute arises, the

parties should follow the procedures outlined in Local Rule 37.1 before bringing a dispute to the

court’s attention.

                                          III. Conclusion

     After considering the arguments raised by the parties in their briefs, the court concludes that

the de novo standard of review will apply to this case.

       IT IS SO ORDERED.

                                               s/ David A. Ruiz
                                               United States Magistrate Judge

Date: February 26, 2020


                                                  7
